Citation Nr: 1635454	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 2001 to September 2005.

This case comes before the Board of Veterans' Appeal (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2014, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  The Veteran did not appear for a Board hearing scheduled in October 2015.  

In November 2015, the Board denied the issues of entitlement to service connection for upper back and neck disabilities and remanded the remaining issues on appeal for additional development.  As detailed below, there has been a denial of due process of law warranting vacatur of the Board's November 2015 decision, and the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On November 9, 2015, the Board issued a decision denying service connection for upper back and neck disabilities.  

2.  Prior to the Board's November 9, 2015 decision, the Veteran requested a hearing before a Veterans Law Judge.  The RO scheduled his hearing for October 2015, but notice of that hearing was not sent to the Veteran's then-current address.  The Veteran has not withdrawn his hearing request.



CONCLUSION OF LAW

The November 9, 2015 Board decision addressing the issues of entitlement to service connection for upper back and neck disabilities is vacated.  38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.904(a)(3) (2015).   


      REASONS AND BASES FOR FINDINGS AND CONCLUSION 

The Board may vacate an appellate decision at any time on its own motion when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.904.  

In this case, the Board is vacating the November 9, 2015 decision on its own motion, as the Veteran was not properly notified of the time and place of his scheduled Board hearing.  Specifically, the Veteran requested a Board videoconference hearing on his February 2011 VA Form 9.  He furnished an address for the record at his May 2014 DRO hearing.  See DRO Hearing Transcript at 17.  In August 2015, a hearing notice letter for the Veteran's October 2015 Board hearing was provided to that address.  The Veteran did not report for his hearing.  

Later in October 2015, VA received notice from the person residing at that address that the Veteran had not lived there for three years.  While cognizant of the fact that the Veteran has a duty to keep VA apprised of his mailing address, the Board notes that later in October 2015, an updated address for the Veteran was associated with the record.  See October 2015 SHARE Print Screens.  Subsequently, the Board denied the issues of entitlement to service connection for upper back and neck disabilities in the November 9, 2015 decision.  

However, as it is clear that the Veteran did not receive his hearing notice letter, that no attempt was made to contact the Veteran at the updated address received prior to the Board's decision, and that the Veteran did not withdraw his hearing request, the Board finds that the Veteran was denied due process of law as a result of a prejudicial failure to afford him a personal hearing, and the November 9, 2015 decision must be vacated.  See 38 C.F.R. § 20.904(a)(3).  


ORDER

The November 9, 2015 Board decision addressing the issues of entitlement to service connection for upper back and neck disabilities is vacated.


REMAND

As the Veteran has requested to appear before a Veterans Law Judge for a personal hearing, such should be scheduled on remand.

The Board also notes that the November 2015 Board decision remanded the Veteran's claims for right and left knee disabilities to provide the Veteran with a VA examination.  However, while the appeal was in remand status the examination was cancelled because the AOJ could not locate the Veteran.  In this regard, a February 2016 Compensation and Pension Examination Inquiry lists a third address for the Veteran, distinct from those outlined above.  See February 2016 VA Form 21-2507a, Request for Physical Examination.  Upon learning of the examination cancellation, the AOJ attempted to clarify with the San Antonio VA Medical Center (VAMC) to which address attempts were made to contact the Veteran.  The VAMC representative indicated that examination notification letters were sent to the address listed on the claim (the same address provided at the DRO hearing) and the address in the Veterans Health Administration's Computerized Patient Record System (CPRS) (the third address listed on the February 2016 VA Form 21-2507a).  See March 2016 Email Correspondence.  Crucially, no examination notification was sent to the second available address (the address listed on the October 2015 SHARE Print Screens), which is the same updated address that was associated with the record just prior to the Board's November 2015 decision.  Accordingly, on remand, the AOJ should attempt to verify the Veteran's current address, and if unsuccessful, attempt to schedule the Veteran for his hearing using the second address listed above.

Any additional action to comply with the prior remand directives will be taken at the discretion of the Veterans Law Judge to whom the case is assigned in order to conduct the Veteran's hearing.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Attempt to verify the Veteran's current address, including by contacting his representative, calling the phone numbers listed in CPRS and the Veterans Appeals Control and Locator System (VACOLS), and from review of addresses where direct deposits of his benefits are being sent.  All efforts to locate the Veteran must be documented in the claims file.

2.  Then, utilizing any updated address received, or, if no such address is provided, the address listed in the October 2015 SHARE Print Screens, schedule the Veteran for a Board videoconference hearing.  Associate copies of any hearing notice letters provided to the Veteran with the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

